                            CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on May 29, 2020, a true and correct copy

of:

         1. The foregoing Motion for Default Judgment, including Exhibits A-C;

         2. The accompanying Declaration of A. Justin Poplin, including supporting

            Exhibits A-F; and

         3. The accompanying Declaration of Mary L. Perez-Price, including

            supporting Exhibits A-D;

were electronically filed with the United States District Court for the Eastern

District of Michigan and electronically served upon all parties having filed an

appearance in this matter via the Court’s CM/ECF notice of electronic filing.



         A copy has also been forwarded to:

            Shawn Boss
            TruLife, Inc.
            2010 East High Street
            Jackson, MI 49203




                                                     Counsel for Plaintiff
